This case is here on an order to the petitioner to show cause why his motion to compel docketing of his petition for a writ of certiorari should be granted even though he has failed to comply with our rule 5A requiring that every person seeking issuance of an extraordinary writ shall pay a filing fee of $70.
The petitioner contends that notwithstanding the classification of the offense in issue as a “violation,” it is criminal in nature and therefore requires no filing fee.
After considering arguments of counsel, and without reaching the merits, it is hereby ordered that petitioner’s motion be denied at this time and that his petition not be docketed unless he pays the required filing fee on or before October 18, 1978. In the event the fee is paid and petitioner ultimately prevails on the merits, the filing fee paid pursuant to this order will be refunded.